DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
It is noted that previously pending claims 1-12 have been cancelled.  Accordingly, the previous restriction requirement has been withdrawn.  Claims 13-18 are pending.  Applicant's election with traverse of a species according to Formula 301 in the reply filed on 7/6/2022 is acknowledged.  The traversal is on the ground(s) that the restriction requirement for the species may be reconsidered because the dyes selected from the formulae 301, 302, and 307 are all pyran derivatives, and hence the multiple search queries should not be necessary.  This is not found persuasive because the various structures listed in the claims feature different heterocycles, which controls classification, and further do not all share the same core structure, necessitating multiple search queries.  The provisional election of species requirement is maintained at this time.  Claims 13-18 are pending, of which claims 15-18 are withdrawn from consideration at this time as being directed to non-elected species. Claims 13 and 14 are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belfield et al. (ChemPhysChem, 2011, 12, p. 2755-2762), as evidenced by Leoni et al. (US 2011/0319442).
Belfield discloses that chromophore 1 is a class of red dye containing a 2-pyran-4-ylidenemalononitrile as an electron acceptor moiety and diphenylamine as electron donor (page 2756).

    PNG
    media_image1.png
    210
    434
    media_image1.png
    Greyscale

Cell imaging under one- and two-photon fluorescence excitation was performed to demonstrate the potential utility of1in2PFM bioimaging. Pluronic F 108 NF micelles were employed to encapsulate the hydrophobic probe 1 for incubation with epithelial colorectal carcinoma HCT 116 cells (page 2758).
Probe 1 meets the limitation of the instant claims such that A is C(CN)2 and R is an alkyl chain.
Normally, only one reference should be used in making a rejection under 35 U.S.C. 102.  However, a 35 U.S.C. 102 rejection over multiple references has been held to be proper when the extra references are cited to: (A) Prove the primary reference contains an "enabled disclosure;" (B) Explain the meaning of a term used in the primary reference; or (C) Show that a characteristic not disclosed in the reference is inherent.  For example, "to serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill." Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268, 20 USPQ2d 1746, 1749 (Fed. Cir. 1991).  See MPEP 2131.01.
In the instant case, Leoni is included to show that Pluronic F 108 NF is a poly(ethylene oxide)-poly(propylene oxide)-poly(ethylene oxide) copolymer (also termed PEO-PPO-PEO or poloxamer).  Accordingly, Pluronic F 108 NF meets the instantly claimed limitation of a polymer derived from one or more of PEO and PPO… and combinations thereof.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618